Title: From Benjamin Franklin to William Cullen, 17 September 1760
From: Franklin, Benjamin
To: Cullen, William


          
            Dear Sir
            London, Sept. 17, 1760
          
          I beg leave to recommend to your Notice the Bearer Mr. Shippen, who intends to reside some Time in Edinburgh for his Improvement in Physick and Surgery. He is the Son of a particular Friend of mine in Philadelphia, and bears himself the Character of an ingenious sober and discreet young Man, which persuades me that any Countenance you may show him will not be misplac’d. I suppose he would gladly obtain a Degree with you, if the Time of Residence requir’d will not make that impracticable. If after some Time you find him otherwise worthy that Honour, I beg for him your friendly Advice and Assistance in furthering his Desires.
          With the greatest Esteem, I am, Dear Sir, Your most obedient, and most humble Servant,
          
            B Franklin
            Dr. Cullen.
          
        